UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-1202



In Re:   KRIS PLETSCHKE, d/b/a Raw Health,




                                                        Petitioner.



               On Petition for Writ of Prohibition.
                            (CA-03-214)


Submitted: April 29, 2004                    Decided:   May 5, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kris Pletschke, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kris Pletschke petitions for a writ of prohibition. He

seeks an order preventing further legal actions against him in a

district court proceeding filed by the Federal Trade Commission.

          A writ of mandamus or prohibition is available only when

the petitioner has a clear right to the relief sought.    See In re

First Fed. Sav. & Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).

Further, mandamus and prohibition are drastic remedies and should

only be used in extraordinary circumstances.     See Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).   Mandamus and prohibition may not be used

as a substitute for appeal.      See In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).

          Because he does not have a clear right to the relief he

seeks, and because he may appeal any final adverse judgment in the

district court proceeding, the relief sought by Pletschke is not

available by way of a writ of prohibition.     Accordingly, we deny

the petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                 - 2 -